DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are presented for examination.
Claims 2, 4 are cancelled.
Claims 1, 3 and 5-16 are allowed.

Invention
The Present invention teaches "When one sensors fails and thus malfunctions during automatic parking of a vehicle, only the other sensor functions. Accordingly, depending on the behavior of the vehicle, the detection characteristics of the other sensor cause degradation in recognition of the vehicle, hindering the automatic parking from being continued. In processing S401, a determination is made whether or not an external recognition device, such as a camera or sonar, malfunctions. In processing S402, based on the determination on malfunction of the external recognition device, a determination is made whether or not to restrict vehicle speed or to restrict a path, with reference to restriction information for parking control. The restriction information for parking control provides information for restricting the vehicle speed in accordance with the malfunction of the camera, and for restricting the path in accordance with the malfunction of the sonar. Next, in processing S403, a determination is made whether or not the automatic parking 
         
Reason for Allowance
Claims 1, 3 and 5-16 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 12/09/2021, Pages 1-3.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claim 1 are allowed, the claims 3, 5-16 are also allowed based on their dependency upon the independent claim 1.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

        Bozsik (US Pub. No.: 2018/0297609 A1) teaches “A method for operating a highly or fully automated vehicle equipped with a plurality of driving functions and at least two, at least partially redundant sensors recording measurement data. In this method, the sensors are checked for their operativeness. The measurement data of the at least two, at least partially redundant sensors are based on different measuring principles, and at least one driving function is modified and/or deactivated as a function of the operativeness of the sensors.”

          Wuttke et al.  (US Pub. No.: 2011/0301814 A1) teaches “An obscured state of a vehicle, in which a distance measuring sensor of an assistance system is obscured by a part of the vehicle, is automatically detected. If the obscured state is present, a steering intervention of the assistance system into a steering system of the vehicle during a parking or parking-bay-exiting process of the vehicle using the assistance system is automatically deactivated or prevented. Furthermore, to avoid a collision of the vehicle using the assistance system, a notification of an obscured state is automatically generated when the obscured state is present.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667